Prospectus May 1, 2011 T. Rowe Price International Stock Portfolio A stock fund seeking long-term capital growth through investments in non-U.S. companies. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents 1 Summary Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the Federal Deposit Insurance Corporation, Federal Reserve, or any other government agency, and are subject to investment risks, including possible loss of the principal amount invested. International Stock Portfolio 1 2 T. Rowe Price Account Information Pricing Shares and Receiving Sale Proceeds 4 Rights Reserved by the Funds 6 Dividends and Other Distributions 6 3 More About the Fund Organization and Management 8 More Information About the Fund and Its InvestmentRisks 9 Investment Policies and Practices 11 Disclosure of Fund Portfolio Information 14 Financial Highlights 15 SUMMARY Investment Objective The fund seeks long-term growth of capital through investments primarily in the common stocks of established, non-U.S. companies. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. There may be additional expenses that apply as described in your insurance contract prospectus. Fees and Expenses of the Fund Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 1.05% Other expenses 0.00% Total annual fund operating expenses 1.05% Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same.
